Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered September 9, 1994, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court improperly charged the law of intoxication, over his objection, is without merit. An intoxication charge is warranted where there is "sufficient evidence of intoxication in the record for a reasonable person to entertain a doubt as to the element of intent on that basis” (People v Perry, 61 NY2d 849). In addition to demon*651strating that the defendant had been drinking or using drugs, there must be a showing that these substances affected him to the extent that a reasonable person might entertain a doubt as to his intent (see, People v Rodriguez, 76 NY2d 918, 920-921). Here, there was evidence that the defendant drank five beers and a quart of Bacardi rum on the night of the incident and was subsequently unable to remember his acts. The court therefore properly gave a jury charge on relevant evidence even though the defendant protested that he did not want such a charge (see also, People v Magliato, 68 NY2d 24, 29; People v Giamanco, 188 AD2d 547).
The defendant’s remaining contentions are either not preserved for appellate review, without merit, or constitute harmless error. Santucci, J. P., Altman, Friedmann and Florio, JJ., concur.